UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6087


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORNELIUS GRANT WILLIAMS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:05-cr-00467-LMB-1; 1:09-cv-01286-LMB)


Submitted:   May 26, 2011                  Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornelius Grant Williams, Jr., Appellant Pro Se. Daniel Joseph
Grooms, III, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cornelius        Grant    Williams,     Jr.,      seeks    to    appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2010) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)           (2006).             A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by      demonstrating          that

reasonable      jurists       would      find    that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on     procedural        grounds,       the     prisoner        must

demonstrate     both    that       the   dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument     because       the    facts    and   legal

contentions      are        adequately      presented          in     the      materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3